Citation Nr: 1548629	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  02-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus, claimed as bilateral fallen arches.

2.  Entitlement to service connection for left leg nerve entrapment. 

3.  Entitlement to service connection for left foot plantar fasciitis.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle sprain.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle sprain. 

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back condition

7.  Entitlement to an extension of a temporary total rating beyond September 30, 2001, based on the need for convalescence following August 24, 2001, right knee surgery.

8.  Entitlement to a disability rating in excess of 30 percent for a right knee disability from October 1, 2001.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1984.  He thereafter served in the Reserve Component.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2002, June 2006, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran has presented testimony at Decision Review Officer hearings at the RO in January 2003, November 2004, and June 2007.  He also testified before a Member of the Board at a Travel Board hearing in September 2005.  After that Board member retired, the Veteran presented testimony at a video conference hearing before the undersigned Acting Veterans Law Judge in August 2012.  Transcripts of these hearings are associated with the claims file. 

In February 2006, February 2008, and February 2010 the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.  In March 2013, the Board among other things, granted a 30 percent rating, but no higher, for the Veteran's right knee disability from October 1, 2001, and remanded his claims of service connection for bilateral pes planus and hip disorders for additional development.

As to the claim for an increased rating for a right knee disability from October 1, 2001, the Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2013 order, granted a Joint Motion for Remand by the parties to vacate the Board's decision to the extent that it denied initial ratings in excess of 30 percent for a right knee disability from October 1, 2001.  The Court then remanded the case to the Board for compliance with the terms of the joint motion.  The Joint Motion for Remand also stated that the Veteran's claim for higher rating for his right knee disability incorporated a claim for extension of the temporary total rating beyond September 30, 2001, and that under the "law of the case" doctrine the Board is compelled to take jurisdiction over the issue.

The claim of service connection for bilateral hip disorders was granted by the AOJ in a December 2013 rating decision while the appeal was in Remand status.  Therefore, the Board finds that no further discussion of these issues is required.

In June 2014, the Board remanded the claims for a higher rating for a right knee disorder and for extension of the temporary total rating in order to undertake the development required by the Joint Motion for Remand.

While the appeal was in remand status, the Veteran filed notices of disagreement as to the rating decisions that denied service connection for right testicle and left elbow disabilities as well as failed to grant ratings in excess of 10 percent for his newly service connected bilateral hip disabilities.  However, the Board finds that these issues are not in appellate status because the Veteran failed to file, or failed to file timely, Substantive Appeals as to these claims following the issuance of the September 2014 and October 2014 statements of the case.  See 38 C.F.R. §§ 20.200, 20.302(c) (2015) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  

The applications to reopen claims of service connection for right and left ankle sprains and a low back disability, the claim for a disability rating in excess of 30 percent for a right knee disability, and the claim for an extension of a temporary total rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  While bilateral pes planus was noted at the Veteran's entry onto active duty, the preponderance of the evidence shows that it did not increase in severity during military service or was aggravated by his service-connected bilateral knee disabilities.

2.  The preponderance of the evidence shows that left leg nerve entrapment is not related to service and it is not caused or aggravated by the Veteran's service-connected bilateral knee disabilities. 

3.  The preponderance of the evidence shows that left foot plantar fasciitis is not related to service and it is not caused or aggravated by the Veteran's service-connected bilateral knee disabilities.




CONCLUSIONS OF LAW

1.  Bilateral pes planus, claimed as bilateral fallen arches, was not aggravated by active service nor was it aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1132, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Left leg nerve entrapment was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  

3.  Left foot plantar fasciitis was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in January 2006, July 2009, October 2010, September 2011, and/or April 2013 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, the statement of the case, the Remand, and/or the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

As to the claim of service connection for bilateral pes planus, during the August 2012 Board hearing the Veteran was assisted at the hearing by an accredited representative and the representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the claims of service connection for left leg nerve entrapment and left foot plantar fasciitis, the Veteran did not testify about these issues at the August 2012 hearing because they were not in appellate status at that time and he did not request another hearing in connection with these claims.  Therefore, the Board finds that a discussion of the Court's holding in Bryant, supra, is not needed before adjudicating these claims. 

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO has obtained and associated with the claims file all identified and available in-service and post-service medical records including the service treatment records and the post-service records from the Dallas VA Medical Center in compliance with the Board's earlier remand instructions.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was also afforded VA examination in October 2011 and November 2013.  Moreover, the Board finds these examinations adequate to adjudicate the claims and, as to the post-remand VA examination substantially complied with the directions of the Remands, because after a review of the record on appeal and/or an examination of the Veteran the examiners provided medical opinions as to the origins of his disorders.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Also see Stegall, supra; D'Aries, supra; Dyment, supra. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic/virtual VA claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran is seeking service connection for bilaterally pes planus, left leg nerve entrapment, and left foot plantar fasciitis.  He contends his bilateral pes planus, which pre-existed his military service, was aggravated by his military service and/or his service-connected bilateral knee disabilities.  As to his left leg nerve entrapment and left foot plantar fasciitis, it's claimed they are due to service or caused or aggravated by his service-connected bilateral knee disabilities.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

A preexisting injury will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


a.  Bilateral Pes Planus

With the above criteria in mind, the Board notes that the Veteran's November 1981 entry examination diagnosed him with pes planus.  Since the Veteran's bilateral pes planus existed prior to service, the question becomes whether it was aggravated by service.  

Following his entrance into service, the Veteran's service treatment records are negative for complaints or treatment for bilateral pes planus notwithstanding his June 2012 personal hearing testimony in which he claims he was treated for it while on active duty and it was aggravated by his service.  In this regard, the Board notes that while service treatment records dated in September 1982 and November 1982 documented a problem with right foot tenderness and/or endemia, these records related his tenderness to a right ankle sprain and not his pes planus.  In fact, a January 1984 right ankle X-ray only reported that right foot pes planus was possible as opposed to diagnosed.  Moreover, at both a March 1984 examination and the October 1984 separation examination he neither complained of pes planus and it was not diagnosed.  In fact, it was opined by both examiners that his feet were normal and these findings are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Similarly, at the November 2013 VA examination which was held for the express purpose of ascertaining if the Veteran's pre-existed bilateral pes planus was aggravated by his military service the examiner, after a review of the record on appeal and an examination of the appellant, opined that it was not.  Specifically, the examiner opined as follows: 

It is less likely as not that the veteran's bilateral pes planus was aggravated beyond [its] natural progression by active military service.

Rationale:  The STRs indicate no treatment with regard to his flat feet while in active military service.  The veteran is unsure of whether he was treated for pes planus while on active service.  Visits in 1982 and 1983 indicates problem with his right ankle laterally, which extended to the dorsal [of the] right foot, however, this was the result of injury and not caused by his pes planus condition.  The veteran had physicals in Mar[ch] 1984 and Oct[ober] 1984 neither of which found any sequelae of the bilateral flat foot condition.  The veteran['s] current flat foot condition with secondary bilateral plantar fascitis . . . [etc. . . ] . . . is the result of the normal progression of the veteran's bilateral pes planus . . . 

The November 2013 VA examiner's finding is also not also contradicted by any other medical opinion of record.  See Colvin, supra.  Moreover, the Board finds this medical opinion more probative than any lay claims to the contrary from the Veteran and his representative because the medical professional that provided the opinion has greater medical expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran's bilateral pes planus was not aggravated by his military service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

As to the Veteran's bilateral pes planus being aggravated by his service-connected bilateral knee disabilities, two of the Veteran's private doctors have opined that his pes planus may be aggravated his service-connected bilateral knee disorder.  Specifically, in a March 2007 record Dr. Louise Lamarre stated that because the Veteran has to put more weight on his left side on account of his right knee disability, his left arch is more involved and more painful than his right.  Similarly, in an October 2009 record, Dr. Dartson stated that it was her opinion that the Veteran's "multiple foot injuries are consequential to the bilateral knee injuries."  However, the Board finds these opinions lack probative value because they are not supported by any analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

On the other hand, the November 2013 VA examiner after a review of the record on appeal and an examination of the Veteran, opined that his service-connected bilateral knee disabilities did not aggravate his bilateral pes planus.  Specifically, the examiner opined as follows:

It is less likely as not that current bilateral pes planus . . . were caused by aggravated by or the result of the veteran's bilateral service connected knee conditions.

Rationale: . . . the pes planus condition is well documented to have been present in 1981 when the veteran enlisted.  The other conditions are caused by the natural progression of the veteran's pes planus condition over a lifetime of weight bearing.  I know of no medical authority or peer viewed medical literature which s supports the contention that bilateral knee DJD can be causative to or aggravate pes planus . . .  

The Board finds the November 2013 VA examiner's medical opinion to be highly probative because the examiner reviewed the claims file, considered the Veteran's history, and considered the results of the examination in rendering his opinion.  Moreover, the examiner provided adequate rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

As to the lay claims from the Veteran and others that his bilateral pes planus was aggravated by his service-connected bilateral knee disabilities, the Board finds the November 2013 VA medical opinion more probative because healthcare professional have more expertise than lay persons.  See Black, supra.  

Therefore, the Board finds that the November 2013 medical opinion that determined that the Veteran's bilateral knee disabilities did not aggravate his bilateral pes planus the most probative opinions.  See Owens, supra.  Accordingly, the Board finds that because the most probative evidence of record shows that bilateral pes planus was not caused or aggravated by the Veteran's service-connected bilateral knee disability secondary service connection is not warranted.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.

In conclusion, the Board concludes that entitlement to service connection for bilateral pes planus must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.310.

b.  Left Leg Nerve Entrapment and Left Foot Plantar Fasciitis

As to service incurrence for left leg nerve entrapment and left foot plantar fasciitis under 38 C.F.R. § 3.303(a), the Veteran and others claim his problems started on active duty and the Board finds that they are competent to report on observable problems because these problems come to them threw their senses.  See Davidson, supra. 

However, lay persons are not competent to provide a diagnosis because such an opinion requires medical expertise which they do not have.  Id.  Moreover, service treatment records, including a March 1984 examination and the October 1984 separation examination, are negative for signs or a diagnosis of left leg nerve entrapment and left foot plantar fasciitis.  In fact, when examined on both occasions the Veteran did not report a history of left leg nerve entrapment and/or left foot plantar fasciitis and his neurological and foot examinations were normal.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  

Therefore, the Board finds the most probative evidence of record to be the service treatment records, including the separation examination, which is negative for a diagnosis of left leg nerve entrapment or left foot plantar fasciitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have left leg nerve entrapment and/or left foot plantar fasciitis while on active duty.  The Board therefore finds that entitlement to service connection for a left leg nerve entrapment and left foot plantar fasciitis must be denied based on in-service incurrence.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to continued symptomatology post-service, the Board finds that the length of time between the Veteran's separation from active duty in 1984 and the first documented problems with left leg nerve entrapment and left foot plantar fasciitis in 2001 (i.e., 16 years after service) to be evidence against finding continuity.  

Similarly the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see because it comes to them threw their senses.  See Davidson, supra.  However, upon review of the claims file, the Board finds that any lay accounts that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records including the service examinations in which he did not report a history of leg nerve entrapment or left foot plantar fasciitis and which, on examination, it was specifically found that his feet and neurological system were normal.  

Also as to the lay claims, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the record fails to mention that the claimed disabilities were due to service until after he filed this claim for VA benefits.  Lastly, the Board finds that the probative value of the claims are further diminished by the fact that the record only starts to document that Veteran's complaints and treatment for the claimed disorders after working as a mail carrier for 16 years and the October 2011 and November 2013 VA examiner's both attribute his disabilities to this post-service occupation as well as a lifetime of placing weight on his feet which have pes planus. 

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any lay claims to the contrary.  Therefore, entitlement to service connection for leg nerve entrapment and left foot plantar fasciitis based continued symptomatology post-service must be denied.  38 U.S.C.A. § 1131.

As for service connection for left leg nerve entrapment and left foot plantar fasciitis based on their initial documentation after service under 38 C.F.R. § 3.303(d), Dr. Dartson in October 2009 opined that they were the result of acquired pes planus while in military service from 1982 to 1984.  Likewise, Dr. Dartson in November 2007 opined that the Veteran's lower extremity conditions occurred as a result of injuries sustained while actively in the military.  However, the Board finds these opinions lack probative value because they are not supported by any analysis.  See Stefl, supra.

On the other hand, the October 2011 examiner after a review of the record on appeal and an examination of the Veteran, opined that neither his left leg nerve entrapment nor left foot plantar fasciitis were due to his military service.  Specifically, as to the left foot plantar fasciitis, the examiner opined as follows:  

. . . Dr. Dartson, the veteran's private podiatrist notes on . . . [October 21, 2002,] . . . that the veteran's bilateral plantar fasciitis, bilateral tarsal tunnel syndrome, and bilateral lower leg nerve entrapments were the result of acquired pes planus while in military service in 1982-1984.  However she obviously did not review the service medical records since the pes planus was well documented to have been present at the time of his enlistment physical.  I disagree with Dr. Dartson's conclusions with regard to the veteran's current pes planus related conditions.  These conditions were not evident while in active military service.  The three right ankle sprains . . . [diagnosed while on active duty] . . . did not result in the pes planus and the other current secondary conditions.  It is less likely as not that the current ankle and foot conditions were caused by aggravated by or the result of the three right ankle sprains noted in the service medical record.  

The veteran has worked as a mail carrier for many years with his pes planus which was first documented in the . . . [claims] . . . file in 1981 some thirty years ago.  Without some indication of problems with regard to the condition while in military service, I am unable to directly service connect any of the pes planus related conditions on either the right or the left . . .

Likewise, as to the left leg nerve entrapment, the October 2011 VA examiner opined as follows:

It is less likely as not that the current left leg condition noted in the diagnosis above was caused by or related to active military service.

Rationale:  No evidence of nerve entrapment are found while in active military service.  [Symptoms] did not begin until 2001 and the veteran has no current evidence of nerve entrapments . . .

Similarly, the November 2013 VA examiner after a review of the record on appeal and an examination of the Veteran, opined that his left foot plantar fasciitis was not due to his military service.  Specifically, the examiner opined as follows:  

. . . the veteran['s] current flat foot condition with secondary bilateral plantar fascitis . . . [etc. . . ] . . . is the result of the normal progression of the veteran's bilateral pes planus . . .

. . . It is less likely as not that the current bilateral . . .  [plantar fascitis] . . .  were caused by, aggravated by or the result of active military service.

Rationale. . . [It is] . . . part of the natural progression of the pes planus condition over a life time of weight bearing.  The veteran's work as a mail carrier is more likely as not a source of aggravation of the condition.  There is no evidence of plantar fasciitis . . . in the STRs.  Xray of the right ankle indicates confirmation of the asymptomatic pes planus but no evidence of DJD or hallux valgus while the veteran was in active service.

The Board finds the October 2011 and November 2013 VA examiners medical opinions to be highly probative because the examiners reviewed the claims file, considered the Veteran's history, and considered the results of the examinations in rendering the opinions.  Moreover, the examiners provided adequate rationale for the conclusion reached.  See Nieves-Rodriguez, supra.  

As to the lay claims from the Veteran and others that his left leg nerve entrapment and left foot plantar fasciitis were caused by his military service, the Board finds the above VA medical opinions more probative because healthcare professionals have more expertise.  See Black, supra.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's left leg nerve entrapment and left foot plantar fasciitis are not caused by his military service.  See Owens, supra.  Accordingly, the Board finds that entitlement to service connection for left leg nerve entrapment and left foot plantar fasciitis is not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).

As for secondary service connection for left leg nerve entrapment and left foot plantar fasciitis under 38 C.F.R. § 3.310, the Board notes that in an October 2009 record Dr. Dartson stated that it was her opinion that the Veteran's "multiple foot injuries are consequential to the bilateral knee injuries."  However, the Board finds this opinion lacks probative value because it is not supported by any analysis.  See Stefl, supra.

On the other hand, after a review of the record on appeal and an examination of the Veteran, it was opined by the October 2011 or the November 2013 VA examiner that his left leg nerve entrapment and left foot plantar fasciitis were not related  to his bilateral knee disabilities.  

Specifically, the October 2011 VA examiner opined as follows: 

With regard to the contention that the veteran's left peroneal nerve entrapment was caused by his bilateral service-connected knee conditions, I know of no medical authority or peer reviewed medical literature which would support such a contention. 

Therefore, it is less likely as not that the veteran's left peroneal nerve entrapment was caused by aggravated by or the result of his bilateral service connected knee conditions. 

Likewise, the November 2013 VA examiner opined as follows:

It is less likely as not that current bilateral . . . planta fasciitis were caused by aggravated by or the result of the veteran's bilateral service connected knee conditions.

Rationale: . . . the pes planus condition is well documented to have been present in 1981 when the veteran enlisted.  The other conditions are caused by the natural progression of the veteran's pes planus condition over a lifetime of weight bearing.  I know of no medical authority or peer viewed medical literature which supports the contention that bilateral knee DJD can be causative to or aggravate . . . bilateral plantar fasciitis.  The etiology of the . . . secondary conditions is the pes planus aggravated by a lifetime of weight bearing. 

Therefore, the Board finds that the most probative medical evidence of record shows that the Veteran's left leg nerve entrapment and left foot plantar fasciitis are not caused or aggravated by his bilateral knee disabilities.  See Owens, supra.  

As to the lay claims from the Veteran and others that his left leg nerve entrapment and left foot plantar fasciitis were caused or aggravated by his bilateral knee disabilities, the Board finds the above VA medical opinions more probative because healthcare professionals have more expertise.  See Black, supra.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's left leg nerve entrapment and left foot plantar fasciitis are not caused or aggravated by his service-connected bilateral knee disabilities.  Accordingly, the Board finds that entitlement to service connection for left leg nerve entrapment and left foot plantar fasciitis are not warranted on a secondary basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.

In conclusion, the Board concludes that entitlement to service connection for left leg nerve entrapment and left foot plantar fasciitis must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

Conclusion

In reaching the above conclusions, the Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral pes planus, claimed as bilateral fallen arches, is denied.

Service connection for left leg nerve entrapment is denied.

Service connection for left foot plantar fasciitis is denied.  


REMAND

As to the applications to reopen claims of service connection for right and left ankle sprains as well as a low back disability, the Board finds that a remand is required to provide the Veteran with notice of the laws and regulations governing claims to reopen because such notice has not been provided to him by VA.  See 38 C.F.R. §§ 19.29, 19.31 (2015); Also see Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the claim for an extension of a temporary total rating, the Board finds that a remand is required to provide the Veteran with notice of the laws and regulations governing these claims as directed by the Board in the June 2014 remand and which was not provided to the claimant while the appeal was in remand status.  Id; Also see Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

As to the claim for a disability rating in excess of 30 percent for a right knee disability, the Board finds that a remand is required to provide the Veteran with the VA examination asked for by the Board in the June 2014 remand which was not provided while the appeal was in remand status.  See 38 U.S.C.A. § 5103A(d); Stegall, supra.

While these issues are in remand status, the Board also finds that the AOJ should obtain and associate with the claims file any outstanding contemporaneous medical records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-March 2015 treatment records from the Dallas VA Medical Center.  

2.  After requesting authorizations from the Veteran, associate with the claims file any identified private treatment records.

3.  Provide the Veteran notice of the laws and regulations governing (1) his applications to reopen claims of service connection for right and left ankle sprains as well as a low back disability and (2) extensions of temporary total ratings.

4.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of any in-service ankle and/or low back injury and continued problems since that time as well as his current problems due to his right knee disability to include all problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the nature, extent, and severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, should be carried out as required and all clinical findings should be reported in detail.  After a detailed review of the Veteran's history as well an examination and after carrying out any needed testing, the examiner should provide answers to the following questions: 

a.  As to any right knee lost motion, the examiner should conduct complete range of motion studies of the knee with specific citation to flexion and extension.  The examiner should offer an opinion as to the degree on which this pain first appears on flexion and extension.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion, extension or otherwise impair functioning of the joint.  

In accordance with the November 2013 order, the examiner must specifically opine as to whether the Veteran's already documented complaints of pain during flare-ups caused additional functional loss.  

Also in accordance with the November 2013 order, the examiner must measure the Veteran's functional loss in terms of additional degrees of limitation of motion during flare-ups.

b.  As to any right knee instability, the examiner should provide an opinion as to whether it is present and, if so, whether it is best characterized as slight, moderate, or serve.

c.  As to any other right knee disability, the examiner should provide an opinion as to the following:

i.  Is there ankylosis?

ii.  Is there a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint?

iii.  Is there symptomatic removal of the semilunar cartilage?

iv.  Is there impairment of the tibia and fibula with knee or ankle disability?

v.  Is there genu recurvatum (acquired, traumatic, with weakness, and insecurity in weight-bearing objectively demonstrated)?

In providing the opinions, the examiner should consider the Veteran's adverse symptomatology since October 1, 2001.  

In providing the opinions, the examiner should acknowledge and comment on the Veteran's reports of adverse symptoms.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.  

6.  After undertaking the above development to the extent possible as well as any other needed development, adjudicate the claims to reopen service connection for right and left ankle disabilities and a low back disability; the claim for an extension of a temporary total rating beyond September 30, 2001, based on the need for convalescence following August 24, 2001, right knee surgery; and the claim for an initial rating in excess of 30 percent for a right knee disability from October 1, 2001.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations including those governing applications to reopen and extensions of temporary total ratings as well as citation to all evidence added to the claims file since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


